DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
Applicant's amendments and remarks, filed 03/29/2022, are acknowledged. Applicant's arguments have been fully considered. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. Rejections and/or objections not reiterated from the previous office actions are hereby withdrawn.
Status of Claims
Claims 1-18 and 21-22 are currently under examination. 
Advisory Notice
No IDS has been filed in the instant case. Applicant is reminded of the requirements of 37 CFR 1.56 and Li Second Family Limited Partnership v. Toshiba Corp., 56 USPQ2d 1681 (Fed. Cir. 2000); and McKesson Information Solutions, Inc. v. Bridge Medical, Inc. 487 F.3d 897, 913.(Fed.Cir.2007). If Applicant is aware of any materially relevant prior art, it should be submitted in an IDS for consideration.
Priority
Applicant’s claim for the benefit of priority under 35 U.S.C. 119(e) to provisional application 62/675,358, filed 05/23/2018 is acknowledged.
Response to Arguments
Applicant’s arguments filed 03/29/2022  have been fully considered but are not persuasive for the following reasons.
Regarding the Claim Interpretation, Applicant acknowledges (on page 9) the claim interpretation of the Office Action filed 01/31/2022. Therefore, the examiner will not reiterate the claim interpretation in the successor Office Action.
Regarding the Objections to the Drawings, Applicant provided a replacement sheet filed 03/29/2022 for the Fig.5 being objected as not presenting enough details. The Applicant provided a similar drawing than the one being objected. However, the newly presented drawings do not provide an effective visual difference to dissociate the gray scaled coded label RF and mRMR as presented in the replacement sheet using a grey scale. The examiner advises either to change the grey scale code or combining it with another visual code.
In the event to use color drawings, the examiner reminds the Applicant that Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if  not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file should contain at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Regarding claim rejections under 35 U.S.C. 103, Applicant amended the claims with introducing new subject matters in the independent claims 1, 11 “obtaining M radiographic features from the radiological cardiac image, wherein the M radiographic features characterize a left atrium size of a heart and a pulmonary vein morphology and wherein M is a positive integer” and “generating, via the machine learning classifier, a prognosis for atrial fibrillation (AF) after pulmonary vein isolation (PVI), based on a subset of radiographic features of the M radiographic features, wherein the subset of radiographic features is smaller than the M radiographic features” and new subject matter by positively claiming “the plurality of radiographic features” to characterize “a pulmonary vein morphology” in the independent claim 21, therefore changing the scope of the claims and necessitating new grounds of rejection. 
Applicant argues (on pages 9-11) that primary reference of record Varela does not teach “obtaining from a radiological cardiac image radiographic features characterizing a left atrium size of a heart and a pulmonary vein morphology“ and that one of ordinary skill in the art would not be motivated to combine the 3D models of Varela to include the pulmonary veins since Varela appears to provide reasons not to includes these anatomical parts to the model,
In response, the examiner acknowledges Varela as not teaching the use of radiographic features related to the pulmonary vein with his presented models to assess the risk of recurrent atrial fibrillation (AFib). However, while Varela does not use the pulmonary vein features for his models, Varela still teach that these features including left atrial appendages and pulmonary veins are containing “important information concerning recurrence risk” teaching that including these features in modelization for estimating the recurrence risk of AFib is still possible with modification of the analysis models. Therefore, the examiner concedes that Varela does not teach the amended limitations but still consider that Varela model can be modified to include the pulmonary vein morphological information leading to an assessment of the recurrence risk of AFib. The examiner is therefore considering new grounds of rejection regarding claim 1.
Regarding claims 2-10 Applicant argues (on page 11) that the rejections should be withdrawn since these claims are dependent from independent claim 1.
In response, similarly to claim 1 as discussed above, for the same reasons, the examiner is considering new grounds of rejections for addressing claim 1 and therefore addressing dependent claim 2-10.
Regarding claim 8, Applicant amended the claim with a specific feature reciting “the subset of radiographic features comprise the most distinguishing radiographic features of the M radiographic features, the most distinguishing radiographic features including an angle between pulmonary veins” and argues (on pages 11-13) that Varela does not teach that specific feature since Varela model does not use the pulmonary vein within its model and since Varela’s model teaches already the best predicators of post-ablation recurrence with other characteristics, including the angle between pulmonary veins would render Varela’s model inoperable for its intended purpose.
In response, the examiner concedes that Varela does not teach the use of angle between the pulmonary veins since these pulmonary veins are not part of the extracted anatomical features of the radiographic images. The examiner will consider new grounds of rejection for claim 8.
Regarding claim 11, Applicant amended claim 11 with “characterizing ... and a pulmonary vein morphology” and Applicant argues (on page 13) that similarly Varela does not teach the amended limitation since Varela excluded the pulmonary veins from being analyzed.
In response, the examiner concedes that Varela does not teach these pulmonary veins are not part of the extracted anatomical features of the radiographic images. The examiner will consider new grounds of rejection for claim 11.
Regarding claims 2 and 12, as these claims are respectively dependent from claim 1 and 11, Applicant argues (on pages 13-14) that the claim rejection should be withdrawn due to their dependencies.
In response, the examiner is considering new grounds of rejection due to their dependencies.
Regarding claims 3 and 13, as these claims are respectively dependent from claim 1 and 11, Applicant argues (on page 14) that the claim rejection should be withdrawn due to their dependencies.
In response, the examiner is considering new grounds of rejection due to their dependencies.
Regarding claims 4-7 and 14-16, Applicant amended claim 4 with “generating the prognosis for AF after PVI is based at least in part on the associated values for each clinical feature of the N clinical features including age, body mass index (BMI), left ventricular election fraction (LVEF), history of hypertension, NYHA (New York Heart Association) class of I or greater, and use of apixaban” with Applicant arguing that the reference of record do not teach the use of apixaban as clinical feature since Letsas teaching that no medications or age are clinical features associated with AF relapse.
In response, since the amendment is introducing new subject matter, the examiner is considering new grounds of rejection for the corresponding claims.
Regarding claims 10 and 18, as these claims are respectively dependent from claim 1 and 11, Applicant argues (on page 16) that the claim rejection should be withdrawn due to their dependencies.
In response, the examiner is considering new grounds of rejection due to their dependencies.
Regarding claim 21, Applicant amended the independent claim 21 with “radiographic features characterize 
In response, the examiner is considering new grounds of rejection to address the introduction of new subject matter in the claim.
Regarding claim 22, as this claim is dependent from claim 21, Applicant argues (on page 17) that the claim rejection should be withdrawn due to the dependency.
In response, the examiner is considering new grounds of rejection due to that dependency.
Drawings
The drawings are objected to because:
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee. 
Fig.4 is a color photograph as a black and white medical image with color cross lines and Fig.5 is also a color photograph and the Applicant has not submitted a petition under 37 CFR 1.84(a)(2)/(b)(2) and no required fee was provided; therefore these color drawings/color photographs are improper. 
Additionally, the color drawings/color photographs are not of sufficient quality, i.e. not all details are reproducible in the corresponding black and white drawings and in the printed patent as printed in black and white.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating 	obviousness or nonobviousness.

The following rejections are new rejections necessitated by amendment.
Claims 1, 9, 11, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Trayanova et al. (USPN 20170319278 A1; Pub.Date 11/09/2017; Fil.Date 11/05/2015) in view of Varela et al. (2017 Frontiers in Physiology 8:68-79; Pub.Date 2017) and in view of Madabhushi et al. (USPN 20160196647 A1; Pub.Date 07/07/2016; Fil.Date 12/07/2015).
Regarding claim 1, Trayanova teaches a non-transitory computer-readable medium storing computer-executable instructions (Title, abstract and [0011] “a non-transitory computer-readable medium including computer-executable code for providing a risk assessment for atrial fibrillation (AF)”) that, when executed, cause a processor to perform operations, comprising (([0185]) using a processor ([0079]) “A computing device may perform certain functions in response to processor executing software instructions contained in a computer-readable medium, such as a memory”) teaching a non-transitory computer-readable medium storing computer-executable instructions that, when executed, cause a processor to perform operations, comprising:: 
accessing a radiological cardiac image associated with a patient, (abstract and [0006] “receiving imaging data for at least a portion of an atrial region of a subject's heart, and processing the imaging data to characterize tissue as one of fibrotic tissue or non-fibrotic tissue” and [0092] “Segmented images were up-sampled to an isotropic voxel size of 400 μm.sup.3 using shape-based interpolation”).
 [... wherein the  radiological cardiac image comprises a plurality of pixels, wherein each pixel of the plurality of pixels has an associated intensity;...] 
obtaining M radiographic features from the radiological cardiac image, wherein the M radiographic features characterize a left atrium size of a heart and a pulmonary vein morphology and wherein M is a positive integer ([0093] “Segmentation of atrial tissue into fibrotic (green) and non-fibrotic (grey) regions” and “3D reconstruction of atrial geometry with anatomical features labelled (RIPV/RSPV/LIPV/LSPV=right/left inferior/superior pulmonary veins; LAA=left atrial appendage; IVC/SVC=inferior/superior vena cava)” which implicitly teach to extract from the image different geometrical characteristics of specific anatomical features of the heart as applied to a risk assessment for atrial fibrillation ([0075] “a risk of atrial arrhythmias and fibrillation recurrence following attempted treatment”) and prognosis for the PsAF (Persistant Atrial Fibrillation or recurrent Atrial Fibrillation) with the identification of specific structural features derived from the high FE and FD regions ([0136] “ the recognition of specific structural features derived from LGE-MRI (sites with high FE and FD) might also be a prognostic marker for PsAF outcomes” with the structural features attached to the region of high FE and FD values being the M radiographic features); 
Additionally Trayanova teaches the use of a classifier ([0106] “we used a support vector machine with a second-degree polynomial kernel to classify RD-PS and non-RD-PS regions based on FD and FE values” with the determination of fibrosis density and entropy as characteristics of the physiological state of the considered anatomy after 3D reconstruction of the heart region of interest) as applied to a risk assessment for atrial fibrillation ([0075] “a risk of atrial arrhythmias and fibrillation recurrence following attempted treatment”) and prognosis for the PsAF (Persistant Atrial Fibrillation or recurrent Atrial Fibrillation) with the identification of specific structural features derived from the high FE and FD regions ([0136] “ the recognition of specific structural features derived from LGE-MRI (sites with high FE and FD) might also be a prognostic marker for PsAF outcomes”).
[...extracting, for each radiographic feature of the M radiographic features, an associated value for that radiographic feature based on the radiological cardiac image; providing to a machine learning classifier, for each radiographic feature of the M radiographic features, the associated value for that radiographic feature; generating, via the machine learning classifier, a prognosis for atrial fibrillation (AF) after pulmonary vein isolation (PVI), based on a subset of radiographic features of the M radiographic features, wherein the subset of radiographic features is smaller than the M radiographic features and wherein the prognosis comprises a determination of one of recurrence or non-recurrence; and displaying the generated prognosis for AF after PVI...].
While Trayanova teaches the image processing and analysis based of the voxel analysis ([0092] “Segmented images were up-sampled to an isotropic voxel size of 400 μm.sup.3 using shape-based interpolation”), Trayanova does not specifically teach wherein the  radiological cardiac image comprises a plurality of pixels, wherein each pixel of the plurality of pixels has an associated intensity; extracting, for each radiographic feature of the M radiographic features, an associated value for that radiographic feature based on the radiological cardiac image; providing to a machine learning classifier, for each radiographic feature of the M radiographic features, the associated value for that radiographic feature; generating, via the machine learning classifier, a prognosis for atrial fibrillation (AF) after pulmonary vein isolation (PVI), based on a subset of radiographic features of the M radiographic features, wherein the subset of radiographic features is smaller than the M radiographic features and wherein the prognosis comprises a determination of one of recurrence or non-recurrence; and displaying the generated prognosis for AF after PVI, as in claim 1.
However, Varela teaches within the same field of endeavor methods for predicting atrial fibrillation recurrence after ablation (Title and p.1 abstract “This novel methodology contributes to an improved characterization of LA organ remodeling and the reported findings have the potential to improve patient selection and risk stratification for catheter ablations in AF”) performed with pulmonary vein isolation (p.11 last ¶) with performing calculation and computational modelling (p.2 col.2 –p.3 col.2 Methods) based on radiographic images of the left atrial (LA) body (abstract and p.2 col.2 2nd ¶ “Non-cardiac gated 3D images of the left atrium were acquired at 1.5 T, following the administration of a Gd-based contrast agent, in a single breath-hold, with a reconstructed resolution of 1.4–1.8 mm”) and quantifying characteristic aspects of the LA with classification performed based on machine learning (p.10 last ¶) wherein the radiological cardiac image comprises a plurality of pixels, wherein each pixel of the plurality of pixels has an associated intensity (Fig.1 MRI images to analyze/process and p.2 col.2 2nd ¶Fig. 1 and p.2 col.2 “To encode the left atrial shape of each subject, a computational 3D geometrical model was fitted to each patient’s LA segmentation using a mathematical framework successfully employed to create personalized ventricular meshes” with the segmentation implying the use of the pixel intensities for analysis). 
extracting, for each radiographic feature of the M radiographic features (Fig. 3 “Main modes of variation of the LA shape” here M=8 and Fig.7-8 with LA shape metrics quantification), an associated value for that radiographic feature based on the radiological cardiac image (Fig. 8 “percentage of total data variation”), wherein M is a positive integer (Fig.3 and Figs. 7-9 with M=fixed number of radiographic feature); 
providing to a machine learning classifier, for each radiographic feature of the M radiographic features (p.10 col.1 4th ¶ “As in any classification problem based on machine learning, we found that increasing the number of PCA modes used as an input to the LDA led to an improvement in discrimination between recurrent and non-recurrent shapes”), the associated value for that radiographic feature (p.10 col.1 3rd ¶ Performance of Shape  Metrics); 
generating, via the machine learning classifier, a prognosis for atrial fibrillation (AF) after pulmonary vein isolation (PVI), based on a subset of radiographic feature of the M radiographic features, wherein the subset of radiographic features is smaller than the M radiographic features and wherein the prognosis comprises a determination of one of recurrence or non-recurrence (as discussed above predicting atrial fibrillation recurrence after ablation (Title and p.1 abstract “This novel methodology contributes to an improved characterization of LA organ remodeling and the reported findings have the potential to improve patient selection and risk stratification for catheter ablations in AF”) performed with pulmonary vein isolation (p.11 last ¶) with performing calculation and computational modelling (p.2 col.2 –p.3 col.2 Methods) based on radiographic images of the left atrial (LA) body (abstract) and quantifying characteristic aspects of the LA with classification performed based on machine learning (p.10 last ¶)) with Varela is suggesting that while the use of the pulmonary vein might provide additional important information for the analysis, the exclusion of the pulmonary vein and LA appendage anatomy and characteristics for the analysis leads to similar results via better robustness in the method with less accountability from fine anatomical details and large interrelated structures for anatomical and shape variability (p. 11 col.2 2nd ¶ “the performed analysis only considered the shape of the left atrial body. This leaves out the anatomy of the left atrial appendage and pulmonary vein insertions and also of the right atrium, which could also carry important information concerning recurrence risk”) therefore teaching the subset of radiographic features and wherein the subset of radiographic features is smaller than the M radiographic features as claimed.
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have the system-method of Trayanova with wherein the  radiological cardiac image comprises a plurality of pixels, wherein each pixel of the plurality of pixels has an associated intensity; extracting, for each radiographic feature of the M radiographic features, an associated value for that radiographic feature based on the radiological cardiac image; providing to a machine learning classifier, for each radiographic feature of the M radiographic features, the associated value for that radiographic feature; generating, via the machine learning classifier, a prognosis for atrial fibrillation (AF) after pulmonary vein isolation (PVI), based on a subset of radiographic features of the M radiographic features, wherein the subset of radiographic features is smaller than the M radiographic features and wherein the prognosis comprises a determination of one of recurrence or non-recurrence, since one of ordinary skill in the art would recognize that using pixel analysis instead of voxel analysis was common practice in the art, as taught by Varela, and since processing anatomical features via a machine learning classifier using a part of the anatomical features was also known in the art as taught by Varela in order to assess the recurrence of atrial fibrillation after PVI treatment and provide a prognosis of AFib or PsAF, as taught by Trayanova and Varela. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Varela and Trayanova teach using radioimaging analysis for generating prognosis for AF recurrence and non-recurrence with machine learning. The motivation would have been to ideally provide a method for analysis based on an optimum anatomical features as being more robust and less directed to fine anatomical details for the prognosis of PsAF, as suggested Varela (p.11 col.2 2nd ¶).
Varela and Trayanova do not specifically teach displaying the generated prognosis for AF after PVI as in claim 1.
However, Madabhushi teaches within the same field of endeavor of analyzing radiographic images for classification, diagnostics and prognosis ([0066] “classification and prognosis prediction may be based on shape or volume features quantified from MR images of a region of tissue”) displaying the generated prognosis as for AF after PVI ([0057] “Providing the prognosis prediction may also include displaying a numerical or graphical representation of the quantification of differences”) as claimed.
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have the system-method of Varela and Trayanova with displaying the generated prognosis for AF after PVI, since one of ordinary skill in the art would recognize that displaying prognosis results was common practice in the art, as taught by Madabhushi. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Madabhushi and Varela teach using radioimaging analysis for generating prognosis. The motivation would have been to ideally provide diagnostics/prognostics results for the practitioner, as suggested by Madabhushi ([0067]).

Regarding claim 11, Trayanova teaches an apparatus/system (Title and abstract with imaging patient ([0075]) with a non-transitory computer-readable medium storing computer-executable instructions (Title, abstract and [0011] “a non-transitory computer-readable medium including computer-executable code for providing a risk assessment for atrial fibrillation (AF)”) that, when executed, cause a processor to perform operations, comprising (([0185]) using a processor ([0079]) “A computing device may perform certain functions in response to processor executing software instructions contained in a computer-readable medium, such as a memory”) as applied to a risk assessment for atrial fibrillation ([0075] “a risk of atrial arrhythmias and fibrillation recurrence following attempted treatment”) and prognosis for the PsAF (Persistant Atrial Fibrillation or recurrent Atrial Fibrillation) with the identification of specific structural features derived from the high FE and FD regions ([0136] “ the recognition of specific structural features derived from LGE-MRI (sites with high FE and FD) might also be a prognostic marker for PsAF outcomes”) and with a storage capable to store electronic data ([0083]) teaching therefore an apparatus that facilitates generation of a prognosis in connection with a medical condition, the apparatus comprising: a processor; [...a memory configured to store a radiological cardiac image associated with a patient...], wherein the processor define implicitly a set of circuitry for connecting the processor to any part of the device which is driven or providing electronic data to the processor for analysis [...wherein the radiological cardiac image comprises a plurality of pixels, wherein each pixel of the plurality of pixels has an associated intensity; an input/output (I/O) interface; a set of circuits; and an interface that connects the processor, the memory, the I/O interface,...] and the set of circuits wherein the processor define implicitly a set of circuitry for connecting the processor to any part of the device which is driven or providing electronic data to the processor for analysis, 
the set of circuits comprising: an image acquisition circuit configured to access the radiological cardiac image (the method/software being installed on the MRI apparatus for analyzing the radiographic images from the MRI ([0080] “embodied as a software package installed on a hardware device such as an MRI scanner”)); 
a feature calculation circuit configured to:
obtain M radiographic features from the radiological cardiac image, wherein the M radiographic features characterize a left atrium size of a heart and a pulmonary vein morphology (the processor capable to perform [0093] “Segmentation of atrial tissue into fibrotic (green) and non-fibrotic (grey) regions” and “3D reconstruction of atrial geometry with anatomical features labelled (RIPV/RSPV/LIPV/LSPV=right/left inferior/superior pulmonary veins; LAA=left atrial appendage; IVC/SVC=inferior/superior vena cava)” which implicitly teach to extract from the image different geometrical characteristics of specific anatomical features of the heart as applied to a risk assessment for atrial fibrillation ([0075] “a risk of atrial arrhythmias and fibrillation recurrence following attempted treatment”) and prognosis for the PsAF (Persistant Atrial Fibrillation or recurrent Atrial Fibrillation) with the identification of specific structural features derived from the high FE and FD regions ([0136] “ the recognition of specific structural features derived from LGE-MRI (sites with high FE and FD) might also be a prognostic marker for PsAF outcomes” with the structural features attached to the region of high FE and FD values being the M radiographic features);
Additionally Trayanova teaches the use of a classifier ([0106] “we used a support vector machine with a second-degree polynomial kernel to classify RD-PS and non-RD-PS regions based on FD and FE values” with the determination of fibrosis density and entropy as characteristics of the physiological state of the considered anatomy after 3D reconstruction of the heart region of interest) as applied to a risk assessment for atrial fibrillation ([0075] “a risk of atrial arrhythmias and fibrillation recurrence following attempted treatment”) and prognosis for the PsAF (Persistant Atrial Fibrillation or recurrent Atrial Fibrillation) with the identification of specific structural features derived from the high FE and FD regions ([0136] “ the recognition of specific structural features derived from LGE-MRI (sites with high FE and FD) might also be a prognostic marker for PsAF outcomes”).
[...calculate, for each of the M radiographic features, an associated value of that radiographic feature for the radiological cardiac image, wherein M is a positive integer; a classifier circuit configured to: access, for each of the M radiographic features, the associated value of that radiographic feature; and generate a prognosis for the patient for atrial fibrillation (AF) after pulmonary vein isolation (PVI), based on a subset of radiographic features of the M radiographic features, wherein the subset of radiographic features is smaller than the M radiographic features and wherein the prognosis comprises a determination of one of recurrence or non-recurrence; and a display circuit configured to output the prognosis for the patient associated with the radiological cardiac image...].
While Trayanova teaches the image processing and analysis based of the voxel analysis ([0092] “Segmented images were up-sampled to an isotropic voxel size of 400 μm.sup.3 using shape-based interpolation”), Trayanova does not specifically teach wherein the radiological cardiac image comprises a plurality of pixels, wherein each pixel of the plurality of pixels has an associated intensity; a memory configured to store a radiological cardiac image associated with a patient, an input/output (I/O) interface; a set of circuits; and an interface that connects the processor, the memory, the I/O interface; calculate, for each of the M radiographic features, an associated value of that radiographic feature for the radiological cardiac image, wherein M is a positive integer; a classifier circuit configured to: access, for each of the M radiographic features, the associated value of that radiographic feature; and generate a prognosis for the patient for atrial fibrillation (AF) after pulmonary vein isolation (PVI), based on a subset of radiographic features of the M radiographic features, wherein the subset of radiographic features is smaller than the M radiographic features and wherein the prognosis comprises a determination of one of recurrence or non-recurrence; and a display circuit configured to output the prognosis for the patient associated with the radiological cardiac image, as in claim 11.
However, Varela teaches within the same field of endeavor methods for predicting atrial fibrillation recurrence after ablation (Title and p.1 abstract “This novel methodology contributes to an improved characterization of LA organ remodeling and the reported findings have the potential to improve patient selection and risk stratification for catheter ablations in AF”) performed with pulmonary vein isolation (p.11 last ¶) with performing calculation and computational modelling (p.2 col.2 –p.3 col.2 Methods) based on radiographic images of the left atrial (LA) body (abstract and p.2 col.2 2nd ¶ “Non-cardiac gated 3D images of the left atrium were acquired at 1.5 T, following the administration of a Gd-based contrast agent, in a single breath-hold, with a reconstructed resolution of 1.4–1.8 mm”) and quantifying characteristic aspects of the LA with classification performed based on machine learning (p.10 last ¶) wherein the radiological cardiac image comprises a plurality of pixels, wherein each pixel of the plurality of pixels has an associated intensity (Fig.1 MRI images to analyze/process and p.2 col.2 2nd ¶Fig. 1 and p.2 col.2 “To encode the left atrial shape of each subject, a computational 3D geometrical model was fitted to each patient’s LA segmentation using a mathematical framework successfully employed to create personalized ventricular meshes” with the segmentation implying the use of the pixel intensities for analysis). 
calculate, for each of the M radiographic features, an associated value of that radiographic feature for the radiological cardiac image, wherein M is a positive integer (Fig. 3 “Main modes of variation of the LA shape” here M=8 and Fig.7-8 with LA shape metrics quantification), (Fig. 8 “percentage of total data variation”), wherein M is a positive integer (Fig.3 and Figs. 7-9 with M=fixed number of radiographic feature); 
a classifier circuit configured to access, for each radiographic feature of the M radiographic features (p.10 col.1 4th ¶ “As in any classification problem based on machine learning, we found that increasing the number of PCA modes used as an input to the LDA led to an improvement in discrimination between recurrent and non-recurrent shapes”), the associated value for that radiographic feature (p.10 col.1 3rd ¶ Performance of Shape  Metrics); 
generate, a prognosis for the patient for atrial fibrillation (AF) after pulmonary vein isolation (PVI), based on a subset of radiographic feature of the M radiographic features, wherein the subset of radiographic features is smaller than the M radiographic features and wherein the prognosis comprises a determination of one of recurrence or non-recurrence (as discussed above predicting atrial fibrillation recurrence after ablation (Title and p.1 abstract “This novel methodology contributes to an improved characterization of LA organ remodeling and the reported findings have the potential to improve patient selection and risk stratification for catheter ablations in AF”) performed with pulmonary vein isolation (p.11 last ¶) with performing calculation and computational modelling (p.2 col.2 –p.3 col.2 Methods) based on radiographic images of the left atrial (LA) body (abstract) and quantifying characteristic aspects of the LA with classification performed based on machine learning (p.10 last ¶)) with Varela is suggesting that while the use of the pulmonary vein might provide additional important information for the analysis, the exclusion of the pulmonary vein and LA appendage anatomy and characteristics for the analysis leads to similar results via better robustness in the method with less accountability from fine anatomical details and large interrelated structures for anatomical and shape variability (p. 11 col.2 2nd ¶ “the performed analysis only considered the shape of the left atrial body. This leaves out the anatomy of the left atrial appendage and pulmonary vein insertions and also of the right atrium, which could also carry important information concerning recurrence risk”) therefore teaching the subset of radiographic features and wherein the subset of radiographic features is smaller than the M radiographic features as claimed.
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have the system-method of Trayanova with wherein the radiological cardiac image comprises a plurality of pixels, wherein each pixel of the plurality of pixels has an associated intensity; calculate, for each of the M radiographic features, an associated value of that radiographic feature for the radiological cardiac image, wherein M is a positive integer; a classifier circuit configured to: access, for each of the M radiographic features, the associated value of that radiographic feature; and generate a prognosis for the patient for atrial fibrillation (AF) after pulmonary vein isolation (PVI), based on a subset of radiographic features of the M radiographic features, wherein the subset of radiographic features is smaller than the M radiographic features and wherein the prognosis comprises a determination of one of recurrence or non-recurrence, since one of ordinary skill in the art would recognize that using pixel analysis instead of voxel analysis was common practice in the art, as taught by Varela, and since processing anatomical features via a machine learning classifier using a part of the anatomical features was also known in the art as taught by Varela in order to assess the recurrence of atrial fibrillation after PVI treatment and provide a prognosis of AFib or PsAF, as taught by Trayanova and Varela. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Varela and Trayanova teach using radioimaging analysis for generating prognosis for AF recurrence and non-recurrence with machine learning. The motivation would have been to ideally provide a method for analysis based on an optimum anatomical features as being more robust and less directed to fine anatomical details for the prognosis of PsAF, as suggested Varela (p.11 col.2 2nd ¶).
Trayanova and Varela do not specifically teach a memory configured to store a radiological cardiac image associated with a patient, an input/output (I/O) interface; ...; and an interface that connects the processor, the memory, the I/O interface, and the set of circuits, a display circuit configured to output the prognosis for the patient associated with the radiological cardiac image as in claim 11.
However, Madabhushi teaches within the same field of endeavor of analyzing radiographic images for classification, diagnostics and prognosis ([0066] “classification and prognosis prediction may be based on shape or volume features quantified from MR images of a region of tissue”) a similar setting for the circuits (Figs.4 and 5) with a memory configured to store a radiological cardiac image associated with a patient (Fig. 4 and [0059] data store 425) an input/output (I/O) interface ((Fig.4 and [0059] interface 430 and Fig. 5 [0069] input/output interfaces 518) and an interface that connects the processor, the memory, the I/O interface, and the set of circuits (Fig.5 [0069] Bus 508) a display circuit configured to output the prognosis for the patient associated with the radiological cardiac image ([0067] “The display logic may control the CADx system to display the quantification of differences, the BcR prediction score, the diagnostic image, members of the statistical shape differential atlas, the volume features, the registered diagnostic image, or the shape features, on a computer monitor, a smartphone display, a tablet display, or other displays.“ and [0057] “Providing the prognosis prediction may also include displaying a numerical or graphical representation of the quantification of differences”) as claimed.
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have the system-method of Varela and Trayanova with a memory configured to store a radiological cardiac image associated with a patient, an input/output (I/O) interface; ...; and an interface that connects the processor, the memory, the I/O interface, and the set of circuits, a display circuit configured to output the prognosis for the patient associated with the radiological cardiac image, since one of ordinary skill in the art would recognize that computer attached to a medical imaging system were known to comprise memories, interfaces, buses, and other sets of circuitry necessary for the function of the medical imaging system and the analysis of the image data, as taught by Madabhushi. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Madabhushi and Varela teach using radioimaging analysis for generating prognosis. The motivation would have been to ideally provide diagnostics/prognostics results for the practitioner, as suggested by Madabhushi ([0067]).

Regarding the dependent claims 9, 17, all the elements of these claims are instantly disclosed or fully envisioned by the combination of Trayanova, Varela,  and Madabhushi.
Regarding claim 17, Trayanova teaches the statistical analysis performed using Wilcoxon Signed-Rank tests) and other tests. Similarly Varela teaches the statistical analysis of the local anatomical changes being performed using a t-squared test (p.6 col.1 last ¶) therefore teaching wherein the M radiographic features comprise the M most distinguishing radiographic features as determined via one of a random forest (RF) algorithm, a t-test, a Wilcoxon rank-sum algorithm, or a minimum redundancy maximum relevance (mRMR) algorithm.
Regarding claim 9, Trayanova does not specifically teach the subset of radiographic features is 5 radiographic features. However, Varela teaches the considered variations in the atrial anatomical conformation (p.6 col.1 last ¶) listing different modes or PCA components for providing a reconstruction of the atrial anatomical conformation with a desired resolution (Fig.3 with M=5 and Fig.4) wherein one of ordinary skill in the art would recognize that the choice of the number of mode would be an engineering design consideration in order to optimally fit the anatomical imaging and the reconstruction accuracy. 
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have the system-method of Trayanova, Varela and Madabushi  with the subset of radiographic features is 5 radiographic features, since one of ordinary skill in the art would recognize that the choice of using 5 radiographic features for the determination of the prognosis for PsAF is an arbitrary design consideration between using a certain number of features for achieving an optimum prognosis for the PsAF and achieving a prognosis with acceptable level of confidence within a limited time. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Trayanova and Varela teach using radioimaging analysis for generating prognosis. The motivation would have been to ideally provide diagnostics/prognostics results for the practitioner using an optimal number of anatomical features, ideally provide a method for analysis based on an optimum anatomical features as being more robust and less directed to fine anatomical details for the prognosis of PsAF, as suggested Varela (p.11 col.2 2nd ¶).

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Trayanova et al. (USPN 20170319278 A1; Pub.Date 11/09/2017; Fil.Date 11/05/2015) in view of Varela et al. (2017 Frontiers in Physiology 8:68-79; Pub.Date 2017) and in view of Madabhushi et al. (USPN 20160196647 A1; Pub.Date 07/07/2016; Fil.Date 12/07/2015) as applied to claims 1, 9, 11 and 17 and further in view of Karnik et al. (2012 34th Annual International Conference of the IEEE EMBS 5562-5565; Pub.Date 2012).
Trayanova, Varela and Madabhushi teach a method and apparatus as set forth above.
Trayanova, Varela and Madabhushi do not specifically teach the machine learning classifier is a support vector machine (SVM) as in claims 3 and 13.
However, Karnik teaches within the same field of endeavor of using machine learning technique for predicting atrial fibrillation (Title, abstract) the use of support vector machine (SVM) for the analysis and prognosis and classification of atrial fibrillation therefore teaching the machine learning classifier is a support vector machine (SVM) (p.5562 col.2 2nd “We used several classification algorithms such as, naïve Bayes, logistic regression, random forests and support vector machines (SVM) along with feature selection to train the ML models.”) therefore teaching the machine learning classifier is a support vector machine (SVM) as claimed. 
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have the system-method of Trayanova, Varela and Madabhushi with the machine learning classifier is a support vector machine (SVM), since one of ordinary skill in the art would recognize that using support vector machine for classification for the prediction of atrial fibrillation was known in the art, as taught by Karnik. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Karnik and Varela teach using machine learning techniques and analysis for generating prognosis. The motivation would have been to ideally provide an optimal predictive models, as suggested by Karnik (p.5565 col.1 3rd ¶).

Claims 4-6 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Trayanova et al. (USPN 20170319278 A1; Pub.Date 11/09/2017; Fil.Date 11/05/2015) in view of Varela et al. (2017 Frontiers in Physiology 8:68-79; Pub.Date 2017) and in view of Madabhushi et al. (USPN 20160196647 A1; Pub.Date 07/07/2016; Fil.Date 12/07/2015) as applied to claims 1, 9, 11, 17 and further in view of Letsas et al. (2009 Europace 11:158-163; Pub.Date 2009) and in view of Dries et al. (1998 JACC 321:695-703; Pub.Date 1998).
Trayanova, Varela and Madabhushi teach a method and apparatus as set forth above.
Trayanova, Varela and Madabhushi do not specifically teach providing to the machine learning classifier, for each clinical feature of N clinical features, an associated value for that clinical feature, wherein N is a positive integer, and wherein generating the prognosis for AF after PVI is based at least in part on the associated values for each clinical feature of the N clinical features as in claim 14 and additionally including age, body mass index (BMI), left ventricular election fraction (LVEF), history of hypertension, NYHA (New York Heart Association) class of I or greater, and use of apixaban as in claim 4.
However, Letsas teaches within the same field of endeavor of providing a prediction of atrial fibrillation recurrence following PVI (Title and abstract) the use clinical features such as age, BMI, LVEF, Hypertension, Statins, LAD (Table 2 clinical features discriminating between recurrent and non-recurrent AF) for characterizing patient leading to recurrent and non-recurrent AF after PVI, and Dries, within the same field of endeavor of predicting recurrent atrial fibrillation (Title and abstract), teaches additional clinical features as considered such as NYHA classes, and use of anticoagulant (Table 1 and Table 3), therefore both teaching providing to the machine learning classifier, for each clinical feature of N clinical features, an associated value for that clinical feature, wherein N is a positive integer, and wherein generating the prognosis for AF after PVI is based at least in part on the associated values for each clinical feature of the N clinical features as for claim 14 and additionally Letsas (see Table 2) and Dries (Tables 1 and 3) teach the N clinical features comprise age, body mass index (BMI), left ventricular ejection fraction (LVEF), history of hypertension, NYHA (New York Heart Association) class of I or greater, or use of apixaban as for claim 4 wherein apixaban is known in the medical prescribing field to be an anti- factor Xa blocking the aggregation/coagulation pathway therefore blocking the formation of thrombus.
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have the system-method of Trayanova, Varela and Madabhushi with providing to the machine learning classifier, for each clinical feature of N clinical features, an associated value for that clinical feature, wherein N is a positive integer, and wherein generating the prognosis for AF after PVI is based at least in part on the associated values for each clinical feature of the N clinical features with the N clinical features comprise age, body mass index (BMI), left ventricular ejection fraction (LVEF), history of hypertension, NYHA (New York Heart Association) class of I or greater, use of apixaban (Letsas see Table 2 and Dries see Tables 1 and 3), since one of ordinary skill in the art would recognize that using clinical features for the prediction of atrial fibrillation recurrence and non-recurrence was known in the art as taught by Letsas and since using these additional clinical features within a support vector machine for classification for the prediction of atrial fibrillation would have been obvious to try since adding more independent parameters for machine learning technique is common practice since these parameters are known in the art to discriminate between recurrence and non-recurrence for atrial fibrillation as taught by Letsas and Dries. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Letsas and Varela teach using discriminative techniques and analysis for generating AF recurrence and non-recurrence  prognosis. The motivation would have been to ideally providing additional clinical support to the prognosis of AF recurrence, as suggested by Letsas (abstract).
Regarding the dependent claims  5-6, 15-16, all the elements of these claims are instantly disclosed or fully envisioned by the combination of Trayanova, Varela, Madabhushi, Letsas and Dries.
 Regarding claims 5 and 15, as discussed above Letsas and Dries teaches the N clinical features comprise the N most distinguishing clinical features as determined via one of a random forest (RF) algorithm, a t-test, a Wilcoxon rank-sum algorithm, or a minimum redundancy maximum relevance (mRMR) algorithm (Table 2 with N clinical features having the lowest p values or the best statistical discrimination as analyzed using either t-test or Wilcoxon rank sum test as in p.513 col.2 2nd ¶).
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have the system-method of Trayanova, Varela, Madabhushi, Letsas and Dries with wherein the N clinical features comprise the N most distinguishing clinical features as determined via one of a random forest (RF) algorithm, a t-test, a Wilcoxon rank-sum algorithm, or a minimum redundancy maximum relevance (mRMR) algorithm, since one of ordinary skill in the art would recognize that analyzing clinical features for the prediction of atrial fibrillation recurrence and non-recurrence with t-test or Wilcoxon rank-sum test was known in the art as taught by Letsas. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Letsas and Varela teach using discriminative techniques and analysis for generating AF recurrence and non-recurrence  prognosis. The motivation would have been to ideally providing additional clinical support to the prognosis of AF recurrence, as suggested by Letsas (abstract).
Regarding claim 6, as discussed above, Letsas teaches N=5 (Table 2 with at least 5 clinical features presenting the highest p value for the best discrimination between recurrent and non-recurrent AF in patients).
Regarding claim 16, as discussed above, Letsas with Dries teaches the N clinical features comprise age, body mass index (BMI), left ventricular ejection fraction (LVEF), history of hypertension, NYHA (New York Heart Association) class of I or greater, and use of apixaban (see Letsas Table 2 and Dries Tables 1 and 3).

Claims 7, 8, 10, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Trayanova et al. (USPN 20170319278 A1; Pub.Date 11/09/2017; Fil.Date 11/05/2015) in view of Varela et al. (2017 Frontiers in Physiology 8:68-79; Pub.Date 2017) and in view of Madabhushi et al. (USPN 20160196647 A1; Pub.Date 07/07/2016; Fil.Date 12/07/2015) as applied to claims 1, 8, 9, 11, 17 and further in view of Buist et al. (2016 J. Cardiovascular Computed Tomography 10:251-257; Pub.Date 2016).
Trayanova, Varela and Madabhushi teach a method and apparatus as set forth above. Trayanova teaches the use of the morphology of the pulmonary vein morphology for the assessment of the risk for PsAF as discussed in claim 1. Additionally, Varela teaches also the use of the size and shape of the left atrium for providing the prognosis of AF after ablation treatment as discussed in claim 1.
Trayanova, Varela and Madabhushi do not specifically teach the M radiographic features comprise also an angle of vein entry into a left atrium as in claim 7.
Trayanova, Varela and Madabhushi do not specifically teach the subset of radiographic features comprise the most distinguishing radiographic features of the M radiographic features, the most distinguishing radiographic features including an angle between pulmonary veins as in claims 7, 8 and 12.
Trayanova, Varela and Madabhushi do not specifically teach the M radiographic features comprise one or more of a coronal angle of a left inferior pulmonary vein (LI), an angle between a right superior pulmonary vein (RS) and a right inferior pulmonary vein (RI), a coronal angle of a left superior pulmonary vein (LS), an axial angle of the LI, or a coronal angle of the RI as in claims 10 and 18.
However, Buist teaches within the same field of endeavor of characterizing the outcome of ablation for atrial fibrillation after PVI from image analysis (Title and abstract “backgrounds” and “methods”) the determination of the pulmonary vein orientation as being associated with arrhythmia-free survival in post-atrial fibrillation PVI patient, with the left upper pulmonary vein orientation in the coronal plane (abstract “orientation of the left upper and caudal pulmonary veins in the coronal plane were independently associated with arrhythmia-free survival after multi-electrode PVI” and p.252 col.1 2nd ¶ using CT imaging and Fig. 1 and 3rd ¶ “the angle between the pulmonary vein trunk direction and the intersection line of the sagittal plane was measured in the axial and coronal plane”) wherein the measured orientation of the left upper pulmonary vein in the coronal plane reads on “a coronal angle of a left superior pulmonary vein (LS)” as being associated with arrhythmia-free patient outcome (p.256 Conclusion “orientation of the left upper and left lower pulmonary veins in the coronal plane were independently associated with arrhythmia-free survival in patients undergoing PVI” with “Potentially, pulmonary vein orientation assessment may be useful to predict arrhythmia-free survival after PVI depending on the technique used”) wherein the arrhythmia-free outcome characterizes an AF non-recurrence condition for the patient. Therefore Buist teaches the subset of the M radiographic features comprise one or more of a coronal angle of a left inferior pulmonary vein (LI), an angle between a right superior pulmonary vein (RS) and a right inferior pulmonary vein (RI), a coronal angle of a left superior pulmonary vein (LS), an axial angle of the LI, or a coronal angle of the RI in order to classify the condition of the patient as with AF non-recurrence or AF recurrence as for claims 10 and 18, and with the subset of radiographic features comprise the most distinguishing radiographic features of the M radiographic features, the most distinguishing radiographic features including an angle between pulmonary veins for claims 7, 8 and 12.
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have the system-method of Trayanova, Varela and Madabhushi with the subset of radiographic features comprise the most distinguishing radiographic features of the M radiographic features, the most distinguishing radiographic features including an angle between pulmonary veins for claims 8 and 12, and the M radiographic features comprise one or more of a coronal angle of a left inferior pulmonary vein (LI), an angle between a right superior pulmonary vein (RS) and a right inferior pulmonary vein (RI), a coronal angle of a left superior pulmonary vein (LS), an axial angle of the LI, or a coronal angle of the RI, for claims 10 and 18, since one of ordinary skill in the art would recognize that using the pulmonary vein orientation for the left upper pulmonary vein for the prediction of atrial fibrillation non-recurrence in a AF patient after PVI was known in the art as taught by Buist. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Buist and Varela teach using imaging analysis with discriminative techniques and analysis for AF non-recurrence  prognosis. The motivation would have been to ideally providing a prediction of arrhythmia-free survival after PVI or atrial fibrillation free/non-recurrence for the patient, as suggested by Buist (abstract).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Trayanova et al. (USPN 20170319278 A1; Pub.Date 11/09/2017; Fil.Date 11/05/2015) in view of Varela et al. (2017 Frontiers in Physiology 8:68-79; Pub.Date 2017).
Regarding independent claim 21, the claim limitations for claim 21 are included within the claim limitations of claim 1. As discussed in claim 1, the only step limitation being in claim 1 and not in claim 21 is the displaying of the generated prognosis for AF after PVI as being rejected by the teachings of Madabushi. Since Trayanova and Varela do not teach the step of displaying the generated prognosis, but teach all the other limitations of claim 1, therefore Trayanova and Varela teach all the limitations of claim 21, therefore disclose claim 21. 

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Trayanova et al. (USPN 20170319278 A1; Pub.Date 11/09/2017; Fil.Date 11/05/2015) in view of Varela et al. (2017 Frontiers in Physiology 8:68-79; Pub.Date 2017)  as applied to claim 21 and further in view of Buist et al. (2016 J. Cardiovascular Computed Tomography 10:251-257; Pub.Date 2016).
Trayanova, Varela teach a method and apparatus as set forth above. Trayanova teaches the use of the morphology of the pulmonary vein morphology for the assessment of the risk for PsAF as discussed in claim 1 and therefore claim 21. Additionally, Varela teaches also the use of the size and shape of the left atrium for providing the prognosis of AF after ablation treatment as discussed in claim 1 and therefore claim 21.
Trayanova, Varela do not specifically teach the subset of the plurality of radiographic features comprise also an angle between pulmonary vein as in claim 22.
However, Buist teaches within the same field of endeavor of characterizing the outcome of ablation for atrial fibrillation after PVI from image analysis (Title and abstract “backgrounds” and “methods”) the determination of the pulmonary vein orientation as being associated with arrhythmia-free survival in post-atrial fibrillation PVI patient, with the left upper pulmonary vein orientation in the coronal plane (abstract “orientation of the left upper and caudal pulmonary veins in the coronal plane were independently associated with arrhythmia-free survival after multi-electrode PVI” and p.252 col.1 2nd ¶ using CT imaging and Fig. 1 and 3rd ¶ “the angle between the pulmonary vein trunk direction and the intersection line of the sagittal plane was measured in the axial and coronal plane”) wherein the measured orientation of the left upper pulmonary vein in the coronal plane reads on “a coronal angle of a left superior pulmonary vein (LS)” as being associated with arrhythmia-free patient outcome (p.256 Conclusion “orientation of the left upper and left lower pulmonary veins in the coronal plane were independently associated with arrhythmia-free survival in patients undergoing PVI” with “Potentially, pulmonary vein orientation assessment may be useful to predict arrhythmia-free survival after PVI depending on the technique used”) wherein the arrhythmia-free outcome characterizes an AF non-recurrence condition for the patient. Therefore Buist teaches the subset of the plurality of radiographic features comprise also an angle between pulmonary vein as in claim 22.
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have the system-method of Trayanova and Varela with t the subset of the plurality of radiographic features comprise also an angle between pulmonary vein, since one of ordinary skill in the art would recognize that using the pulmonary vein orientation for the left upper pulmonary vein for the prediction of atrial fibrillation non-recurrence in a AF patient after PVI was known in the art as taught by Buist. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Buist and Varela teach using imaging analysis with discriminative techniques and analysis for AF non-recurrence  prognosis. The motivation would have been to ideally providing a prediction of arrhythmia-free survival after PVI or atrial fibrillation free/non-recurrence for the patient, as suggested by Buist (abstract).

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The reason for allowability of the claim is no prior art was found for the limitation “the subset of radiographic features comprises an angle between right pulmonary veins”. The closest references are Trayanova et al. (USPN 20170319278 A1; Pub.Date 11/09/2017; Fil.Date 11/05/2015) in view of Varela et al. (2017 Frontiers in Physiology 8:68-79; Pub.Date 2017)  as applied to claim 21 and further in view of Buist et al. (2016 J. Cardiovascular Computed Tomography 10:251-257; Pub.Date 2016) disclosing all the limitation except “the subset of radiographic features comprises an angle between right pulmonary veins”.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M MEHL whose telephone number is (571)272-0572. The examiner can normally be reached Monday-Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M RAYMOND can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK M MEHL/Examiner, Art Unit 3793                                                                                                                                                                                            
/COLIN T. SAKAMOTO/Primary Examiner, Art Unit 3793